          Case 1:12-cv-12105-IT Document 166 Filed 04/22/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                       )
AF HOLDINGS, LLC,                      )
                                       )
      Plaintiff/Counterdefendant,      )
                                       )
v.                                     )    Civil Action No. 1:12-cv-12105-IT
                                       )
SANDIPAN CHOWDHURY,                    )
                                       )
      Defendant/Counterplaintiff.      )
______________________________________ )
                                       )
SANDIPAN CHOWDHURY,                    )
                                       )
      Counterplaintiff,                )
                                       )
v.                                     )
                                       )
JOHN STEELE and PAUL HANSMEIER,        )
                                       )
      Third Party Defendants.          )
                                       )
______________________________________________________________________________

     MOTION PURSUANT TO LOCAL RULE 7.1(b)(3) FOR LEAVE TO FILE REPLY
                     TO PAUL HANSMEIER’S OPPOSITION TO
           DEFENDANT SANDIPAN CHOWDHURY’S MOTION TO VACATE
______________________________________________________________________________

       Counterplaintiff Sandipan Chowdhury (“Chowdhury”), by and through his undersigned
counsel of record, hereby moves for leave of Court, pursuant to Local Rule 7.1(b)(3), to file a brief
reply to Paul Hansmeier’s opposition [No. 164] to Chowdhury’s motion vacate the judgment [No.
161]. In support of this Motion, Chowdhury would respectfully show the following:
1. Chowdhury submits that a short reply is necessary in order to distinguish cases cited in
   Hansmeier’s opposition [No. 164].

2. Chowdhury believes that his proposed reply would inform and assist the Court in considering the
   motions to vacate [No. 161] and to amend [No. 155].

3. Chowdhury’s proposed reply does not exceed four (4) pages in length, and provided that the
   Court grants leave to file it, would be filed immediately as it is attached to this Motion.

       WHEREFORE, Chowdhury respectfully requests leave of Court to submit a 4-page reply to
Paul Hansmeier’s opposition [No. 164] to Chowdhury’s motion to vacate [No. 161].




                                                 !1
           Case 1:12-cv-12105-IT Document 166 Filed 04/22/19 Page 2 of 2



Dated: May 22, 2019

                                                                Respectfully submitted,

                                                                /s/ Jason Sweet
                                                                __________________________

                                                                Jason E. Sweet (BBO# 668596)
                                                                BOOTH SWEET LLP
                                                                32R Essex Street
                                                                Cambridge, MA 02139
                                                                Tel.: (617) 250-8602
                                                                Fax: (617) 250-8883
                                                                jsweet@boothsweet.com


                  CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

        Counsel states that he has complied with Rule 7.1. Undersigned reached out to Paul
Hansmeier via email on May 22, 2019 regarding the motion, but the parties were unable to resolve
their issues. Undersigned was not able to confer with John Steele prior to filing this motion as a street
address is the only contact information available for Mr. Steele

                                                                /s/ Jason Sweet
                                                                __________________________


                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 22, 2019, the foregoing document, filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing. AF Holdings’ counsel withdrew in 2013 without replacement, and mail sent to its
last known address has been returned as undeliverable since 2013. Notice will be delivered via mail
to:
Paul R. Hansmeier                       John Steele
9272 Cortland Alcove                    18871 N. 69th Ave.
Woodbury, MN 55125                      Glendale, AZ 85308


                                                                /s/ Jason Sweet
                                                                __________________________




                                                   !2
